Exhibit 10.1 SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of October 25, 2011 among LOWE’S COMPANIES, INC., as the Borrower, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and an L/C Issuer, GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A., SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents, and The Other Lenders Party Hereto MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC, GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC, SUNTRUST ROBINSON HUMPHREY, INC. and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Book Runners TABLE OF CONTENTS Section Page ARTICLE I. ASSIGNMENTS AND ALLOCATIONS; DEFINITIONS AND ACCOUNTING TERMS Defined Terms 3 Other Interpretive Provisions 23 Accounting Terms 23 Rounding 24 Times of Day 24 Letter of Credit Amounts 24 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS Committed Loans 24 Borrowings, Conversions and Continuations of Committed Loans 25 [Reserved.] 26 Letters of Credit 26 Swing Line Loans 35 Prepayments 38 Termination or Reduction of Commitments 39 Repayment of Loans 39 Interest 39 Fees 40 Computation of Interest and Fees 40 Evidence of Debt 41 Payments Generally; Administrative Agent’s Clawback 41 Sharing of Payments by Lenders 43 Increase in Commitments 44 Cash Collateral 45 Defaulting Lenders 46 Extension of Maturity Date 48 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY Taxes 48 Illegality 51 Inability to Determine Rates 52 Increased Costs; Reserves on Eurodollar Rate Loans 52 Compensation for Losses 54 Mitigation Obligations; Replacement of Lenders 54 Survival 55 i ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS Conditions of Effectiveness 55 Conditions to all Credit Extensions 56 ARTICLE V. REPRESENTATIONS AND WARRANTIES Existence, Qualification and Power 57 Authorization; No Contravention 57 Governmental Authorization; Other Consents 58 Binding Effect 58 Financial Statements; No Material Adverse Effect 58 Litigation 58 No Default 58 Ownership of Property; Liens 59 [Reserved.] 59 Taxes 59 ERISA Compliance 59 Margin Regulations; Investment Company Act 59 Disclosure 60 Compliance with Laws 60 Senior Debt Designation 60 OFAC 60 ARTICLE VI. AFFIRMATIVE COVENANTS Financial Statements 61 Certificates; Other Information 61 Notices 63 Payment of Obligations 63 Preservation of Existence, Etc 64 Maintenance of Properties 64 Maintenance of Insurance 64 Compliance with Laws 64 Books and Records 64 Inspection Rights 64 Use of Proceeds 65 ARTICLE VII. NEGATIVE COVENANTS Liens 65 [Reserved.] 66 Indebtedness 67 Fundamental Changes 67 ii Transactions with Affiliates 68 Use of Proceeds 68 Ratio of Consolidated Adjusted Funded Debt to Total Capitalization 68 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES Events of Default 68 Remedies Upon Event of Default 70 Application of Funds 71 ARTICLE IX. ADMINISTRATIVE AGENT Appointment and Authority 72 Rights as a Lender 72 Exculpatory Provisions 72 Reliance by Administrative Agent 73 Delegation of Duties 73 Resignation of Administrative Agent; L/C Issuer 73 Non-Reliance on Administrative Agent and Other Lenders 75 No Other Duties, Etc 75 Administrative Agent May File Proofs of Claim 75 ARTICLE X. MISCELLANEOUS Amendments, Etc 76 Notices; Effectiveness; Electronic Communication 77 No Waiver; Cumulative Remedies; Enforcement 79 Expenses; Indemnity; Damage Waiver. 80 Payments Set Aside 81 Successors and Assigns 82 Treatment of Certain Information; Confidentiality 86 Right of Setoff 87 Interest Rate Limitation 88 Counterparts; Integration; Effectiveness 88 Survival of Representations and Warranties 88 Severability 88 Replacement of Lenders 89 Governing Law; Jurisdiction; Etc 89 Waiver of Jury Trial 90 No Advisory or Fiduciary Responsibility 91 Electronic Execution of Assignments and Certain Other Documents 91 USA PATRIOT Act Notice 91 No Lenders Will Be “Public Side” Lenders 91 iii SIGNATURES S-1 SCHEDULES Commitments and Applicable Percentages Existing Subsidiary Indebtedness Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A Committed Loan Notice B Swing Line Loan Notice C Note D Compliance Certificate E Assignment and Assumption F Opinion G Letters of Credit Report iv SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 25, 2011 (this “Agreement”), is made by and among LOWE’S COMPANIES, INC., a North Carolina corporation (the “Borrower”), BANK OF AMERICA, N.A.,as Administrative Agent, Swing Line Lender and an L/C Issuer, WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Syndication Agent and an L/C Issuer for the Lenders, GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A., SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION, in their capacity as Co-Documentation Agents, and each financial institution executing and delivering a signature page hereto and each financial institution which may hereafter execute and deliver an instrument of assignment with respect to this Agreement pursuant to Section 10.06 (hereinafter such financial institutions may be referred to individually as a “Lender” or collectively as the “Lenders”). W I T N E S S E T H: WHEREAS, the Borrower, the Lenders party thereto (the “Existing Lenders”), and Bank of America, as Administrative Agent, are parties to that certain Amended and Restated Credit Agreement, dated as of June 15, 2007 (as amended from time to time prior to the date hereof, the “Existing Credit Agreement”), pursuant to which such lenders originally agreed to provide the Borrower with a revolving credit facility of up to $1,750,000,000, which includes a letter of credit subfacility of up to $500,000,000 and a swingline subfacility of up to $250,000,000; and WHEREAS, the Borrower has requested that the Existing Credit Agreement be further amended and restated in order to, among other things, extend the maturity date of the revolving credit facility, modify the revolving commitments of the Lenders, and make certain other amendments to the Existing Credit Agreement (the “Restatement”); and WHEREAS, the Borrower, the Lenders, and the Administrative Agent have agreed to and desire to amend and restate the Existing Credit Agreement on the terms and conditions set forth in this Agreement to accomplish such amendments, including but not limited to making available to the Borrower a revolving credit facility of up to $1,750,000,000, which includes a letter of credit subfacility of up to $500,000,000 and a swingline subfacility of up to $250,000,000. NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent hereby agree as follows: ARTICLE I. ASSIGNMENTS AND ALLOCATIONS; DEFINITIONS AND ACCOUNTING TERMS 1.01A Assignment and Allocations.In order to facilitate the Restatement and otherwise to effectuate the desires of the Borrower, the Administrative Agent and the Lenders agree that: 1 (a)As of the close of business on October 24, 2011, the allocation of Commitments and Applicable Percentages (each as defined in the Existing Credit Agreement) of the Existing Lenders under the Existing Credit Agreement was as follows: Lender Commitment Applicable Percentage Portion of Loans Outstanding Bank of America, N.A. $ % $
